Dear Chief Threats:
This office is in receipt of your recent correspondence concerning the installation of a snack food vending machine and a coke machine in the police state in the town of Lake Providence.  In general, note that the Town of Lake Providence must receive compensation for the use of its space vis-á-vis these vending machines.  Without compensation, use of the town's property would constitute a donation of public funds which is prohibited by Article VII, Section 14 (1974) of the Louisiana Constitution.
The separate question of whether an elected official may place vending machines on town property is governed by the Code of Governmental Ethics.  We have referred similar questions to the Louisiana Board of Ethics (Attorney General Opinions 00-322 and 01-270) and we suggest you submit your inquiry to the Board for their review.
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY:  KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams